Case 1:17-cv-02444-DDD-NRN Document 81 Filed 06/14/19 USDC Colorado Page 1 of 15




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 17-cv-02444-DDD-NRN

  REID POLLACK

  Plaintiff,

  v.

  POLLY MILLER #545 BOULDER COUNTY SHERIFF'S DEPARTMENT

  Defendant.



                       [PROPOSED] SCHEDULING ORDER

                            1. DATE OF CONFERENCE
                AND APPEARANCES OF COUNSEL AND PRO SE PARTIES

          [Provide the date of the conference and the names, addresses, and telephone numbers
   of counsel for each party and each pro se party. ldentify by name the party represented by each
   counsel.]

           A Case Management Conference is set for June 14, 2019


           Pro Se Plaintiff
           Reid Pollack
           4927 Thunderbird Circle #103
           Boulder, CO. 80303
           720-503-2354
           sumofallbooks@gmail.com


           Counsel Defendant Polly Miller
           Catherine Ruhland
           Deputy County Attorney
           David Hughes
           Deputy County Attorney
                                                 1
Case 1:17-cv-02444-DDD-NRN Document 81 Filed 06/14/19 USDC Colorado Page 2 of 15




         Boulder County Attorney's Office
         P.O. Box 471
         Boulder, CO 80306
         (303) 441 3190
         truhland@bouldercounty.org


                             2. STATEMENT OF JURISDICTION


  Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
  laws, or treaties of the United States. )
Case 1:17-cv-02444-DDD-NRN Document 81 Filed 06/14/19 USDC Colorado Page 3 of 15




                          3. STATEMENT OF CLAIMS AND DEFENSES

                  a.    Plaintiff(s)

  Malicious Prosecution
  Judicial Deception

                  b.    Defendant(s)

         Defendant Detective Miller denies the allegations in the Complaint and denies that

  Mr. Pollack is entitled to any relief and further asserts that she is immune from Plaintiff's

  claims. Mr. Pollack is not entitled to relief on his malicious prosecution claim because the

  District Attorney did not dismiss the felony domestic violence charges on their merit;

  rather, she dismissed the charges because she was unable to locate the victim, Karen

  Rusnik, and therefore Plaintiff cannot satisfy the second element of the claim requiring the

  termination must indicate the innocence of the accused. Moreover, Plaintiff cannot satisfy

  the third or fourth elements of the claim because probable cause supported the arrest.

  With respect to Plaintiff's judicial deception claim, Plaintiff cannot prove either element of

  the claim because probable cause supported the arrest.


                                       4. UNDISPUTED FACTS

          The following facts are undisputed
                        NONE

  The parties will work together to determine any undisputed facts.


                                 5. COMPUTATION OF DAMAGES


          Plaintiff
Case 1:17-cv-02444-DDD-NRN Document 81 Filed 06/14/19 USDC Colorado Page 4 of 15




          Plaintiff offers the following guidelines which is available via the online

   documentation and which that documentation justifies. Accordingly the Plaintiff seeks

   the following redress

        As a result of the Defendants combined actions and violation of the Plaintiff

         constitutional rights he has suffered loss of the Business Some of all Books, LLC

         and the business chattels which were listed for resale at the time of the Plaintiff's

         arrest at a competitive price totaling $257,000.00

        Ongoing revenue is lost over the fourteen months the plaintiff awaits trial before

         the case is dismissed. Revenue of approximately $7,500 month on average

         amounts to $105,000 in lost revenue. Ongoing revenue for 43 months since

         October of 2015 to the present $322,500.

        Unlisted inventory of books making up partial sets $150,000

        Future earnings into retirement $1,000,000

        He has also suffered from the following for which the computation of actual

         amounts is not yet determined and for which the jury can determine the amount.

        defamatory falsehood involved in the charges

        other difficulties including impairment of reputation,

        personal humiliation,

        mental anguish and suffering,

        impaired self-confidence,

        untethered moral compass,

        retreat of the heart,

        sleeplessness,
Case 1:17-cv-02444-DDD-NRN Document 81 Filed 06/14/19 USDC Colorado Page 5 of 15




        depression,

        Any further relief that this court deems just and proper, and any other appropriate

         relief at law and equity.

        The plaintiff seeks compensation for all losses and any damages as the jury sees

         fit to award him.

          Defendant

          Defendants do not claim any damages.


                      6. REPORT OF PRECONFERENCE DISCOVERY AND
                            MEETING UNDER FED. R. CIV. P. 26(f)

          a.     Date of Rule 26(f) meeting.
                  May 24, 2019.

  Plaintiff states that No in person meeting has yet taken place. There was a very brief
  phone call on May 24. It is noteworthy that over a year ago the Plaintiff first sought a 26
  (f) meeting (see Document 50 page 5) and was not granted one by defense counsel. In
  the present circumstance the Plaintiff has asked the defense counsel for a face to face
  meeting due to the many issues to be discussed which would be difficult for the Plaintiff to
  adequately discuss over the phone based on his lack of familiarity with the operational
  proceedings; not due to lack of familiarity with the rules which he has read, but due to
  having no actual experience in areas such as the hiring of expert witnesses,
  interrogatories, depositions and the like; all of which would be helpful in determining the
  answers to the questions that are required to be answered in the preparation of
  scheduling order due to be submitted one week prior to the scheduling conference.
  However the defense counsel refused to grant the Plaintiff any in person meeting and as
  expected the only meeting allowed, the phone meeting, lasted but a minute or two and
  none of the issues that were to have been discussed were brought forward. Finally at the
  end of the brief phone call defense counsel informed the Plaintiff that she would be out of
  town until the 3rd of June and she would get in touch with him at that time. The Plaintiff
  received a draft of the proposal on the afternoon of June 5th. He is returning it to her with
  his portion filled in at noon on June 7th. It is unclear whether she will submit it by 5 pm on
  June 7th. The Plaintiff expects to receive a copy of the final version back from her to sign
  by 5 PM. He will then read it over sign it and submit it electronically by midnight.
Case 1:17-cv-02444-DDD-NRN Document 81 Filed 06/14/19 USDC Colorado Page 6 of 15




  Counsel for Defendant states that on May 21, 2019 this Court issued an order setting the
  Case Management Conference for June 14. Immediately following the Court's order,
  counsel for detective Miller also on May 21 sent Plaintiff a copy of the form proposed
  scheduling order from the Court's website as well as identifying dates and times for a
  26(f) conference and explaining the parties would have to work together to complete the
  proposed scheduling order. The parties held a Rule 26(f) conference by phone on May
  24, 2019. Although the parties did not discuss alternative dispute resolution, undersigned
  counsel brought up the items required for a Rule 26(f) conference indicated that she
  believed the presumptive limits were appropriate, and highlighted for Plaintiff that the
  central issue in this matter revolves around his first criminal prosecution for felony
  domestic violence and that since the case is under seal he will need to unseal it. Counsel
  for Defendant emphasized that she cannot provide Plaintiff will legal advice.
Case 1:17-cv-02444-DDD-NRN Document 81 Filed 06/14/19 USDC Colorado Page 7 of 15




         b.      Names of each participant and party he/she represented.

         Pro se Plaintiff Reid Pollack and Catherine Ruhland, Counsel for Defendant Miller,
         conferred by telephone.


         c.      Statement as to when Rule 26(a)(1) disclosures were made or will be made.

  Defendants will provide the Rule 26(a)(1) disclosure on June 7, 2019.

  Plaintiff will provide his Rule 26(a)(1) disclosures on June 10, 2019. A preliminary
  disclosure will be provided by midnight on June 7, 2019.


         d.      Proposed changes, if any, in timing or requirement of disclosures under Fed. R.
                 Civ. P. 26(a)(1).

  None requested

         e.      Statement concerning any agreements to conduct informal discovery

  The defense has not agreed to conduct informal discovery

         f.      Statement concerning any other agreements or procedures to reduce discovery
                 and other litigation costs, including the use of a unified exhibit numbering system.
Case 1:17-cv-02444-DDD-NRN Document 81 Filed 06/14/19 USDC Colorado Page 8 of 15




         g.     Statement as to whether the parties anticipate that their claims or defenses will
                involve extensive electronically stored information, or that a substantial amount of
                disclosure or discovery will involve information or records maintained in electronic
                form.


  Defendant does not anticipate a substantial amount of discovery of electronically stored
  information.
  Plaintiff does not anticipate a substantial amount of discovery of electronically stored
  information. There will however be some discovery of electronically stored information.


         h.     Statement summarizing the parties' discussions regarding the possibilities for
                promptly settling or resolving the case.


  Plaintiff's Statement The defense counsel refused to grant the Plaintiff any in person
  meeting. The only meeting allowed, the phone meeting, lasted but a minute or two and
  none of the issues that were to have been covered were discussed despite the Plaintiff's
  desires and efforts to do so. For this reason there were no discussions regarding the
  possibilities for promptly settling or resolving the case.

  Defense Statement Undersigned counsel states that the parties appropriately
  addressed the requirements of Rule 26(f) except for ADR. Upon realizing this omission,
  undersigned counsel emailed Plaintiff and asked him his thoughts about early settlement.
  To date, counsel has received no response.
Case 1:17-cv-02444-DDD-NRN Document 81 Filed 06/14/19 USDC Colorado Page 9 of 15




                                             7. CONSENT

          All parties   □ [ have]   x    [have not] consented to the exercise of jurisdiction of a

                                    8. DISCOVERY LIMITATIONS

          a.      Modifications which any party proposes to the presumptive numbers of
                  depositions or interrogatories contained in the Federal Rules. None at
                  this time. The Plaintiff reserves the right to request such
                  modifications at a later date.
                                    a. Each side shall be limited to 7 depositions, excluding experts.
                                                   b. Each side shall be limited to 25 interrogatories
          c.
          d.

          b.e.   Limitations which any party proposes on the length of depositions.

                 No more than 7 hours per deposition.
 Depositions shall not exceed 7 hours for two deponents, exclusive of experts, all others limited to 4
 hours, for each side, without prior agreement or absent leave of court.


          c.f.   Limitations which any party proposes on the number of requests for production
                 and/or requests for admission.

  No more than 25 requests for production and 25 requests for admission per side. The
  Plaintiff reserves the right to request such modifications at a later date.
Case 1:17-cv-02444-DDD-NRN Document 81 Filed 06/14/19 USDC Colorado Page 10 of 15




                  d.g.   Other Planning or Discovery Orders


           Defense Statement The 2014 criminal prosecution underlying Plaintiff's claims
    is under seal in Boulder County District Court pursuant to Colorado Revised Statutes
    Section 24-72-701 et seq. and Defendant cannot access any files associated with the
    case. The files in the case are essential to Defendant's ability to defend herself in this
    matter. During the rule 26(f) conference Plaintiff agreed to unseal the case so that
    Defendant may access the court files. If Plaintiff has not unsealed the case by June
    30, 2019, Defendant will file a motion with this Court seeking an order that Plaintiff be
    required to file a motion to unseal his case. It is essential that counsel for Defendant
    be allowed to access the Boulder County District Court file itself to ensure authenticity,
    accuracy, and completeness.

   Plaintiff Statement The entire discovery report is and has been available to the Defendant
   and defense counsel at an attachment to Document 11. It is available there in two
   formats. Both Document 11-2 and Document 11-5 contain the entire case file as it is
   known to the Plaintiff. He has not been made aware of any other documentation of the
   criminal complaint.
  ORDERED: Plaintiff shall file a motion requesting to unseal the 2014 criminal case in
                 Boulder County District Court on or before June 26, 2019. Defendant shall file
                 a response on or before July 3, 2019.


                                 9. CASE PLAN AND SCHEDULE

                  a.   Deadline for Joinder of Parties and Amendment of Pleadings August 31,
                  2019

                  b.     Discovery Cut-off January 20, 2020


                  c.     Dispositive Motion Deadline   February 10, 2020
Case 1:17-cv-02444-DDD-NRN Document 81 Filed 06/14/19 USDC Colorado Page 11 of 15




                 d.      Expert Witness Disclosure


                        1.    The parties shall identify anticipated fields of expert testimony, if
                        any.
                        Defendant does not anticipate calling any expert witnesses
                        The Plaintiff anticipates calling up to five expert witnesses. Two
                        of the witness calls are in regard to speech disorders and at least
                        one particular to aphasia which is suffered by the state appointed
                        victim. Ms. Rusnik has suffered from aphasia (and other speech
                        disorders) since June of 2010 as a result of her stroke. A third
                        expert witness will be called in relation to the operational aspects
                        and the financial capacity of on-line eCommerce book
                        businesses as they are run on the Amazon (and possibly other)
                        venues. The Plaintiff would also reserve the right to call two
                        additional expert witnesses one in the health care field not
                        necessarily related to disorders of speech.

                         2.     Limitations which the parties propose on the use or
                         number of expert witnesses. Plaintiff 5 expert witnesses per
                         side. Defendant 2 expert witnesses per side.
          e.   Each side shall be limited to 3 expert witnesses, absent leave of court.
                         1.
                         2.
                         3.      The parties shall designate all experts and provide
                         opposing counsel and any pro se parties with all information
                         specified in Fed. R. Civ. P. 26(a)(2) on or before December 2,
                         2019. November 15, 2019
                         3.
                         4.      The parties shall designate all rebuttal experts and provide
                         opposing counsel and any pro se party with all information
                         specified in Fed. R. Civ. P. 26(a)(2) on or before January 3,
                         2020. December 18, 2019
                         4.

                 e.f.    Identification of Persons to Be Deposed

          If possible the Plaintiff will have a more complete list of the names of those to be
   deposed or in some cases, where their name is unavailable, either the jobs held by those
   to be deposed or their professional or personal relation to the Defendant by June 10, 2019.
          A preliminary though partial list includes
          Polly Miller BCSD
          Keith Powell BCSD #547
          Steve Kellison BCSD
          Sgt. Oehlkers BCSD
          Sgt. Crist BCSD
                                                  7
Case 1:17-cv-02444-DDD-NRN Document 81 Filed 06/14/19 USDC Colorado Page 12 of 15




         Deputy Simpson BCSD
         Other Officers discovered to have worked with Detective Miller on cases with like
   charges.
         Karen Rusnik
         David Medrud
         Mark Bradford Kenney

          Defendant may depose the following party and witnesses

          Reid Pollack - 4 hours


                 f.g.    Deadline for Interrogatories

          December 10, 2019


                 g.h.    Deadline for Requests for Production of Documents and/or Admissions

          December 10, 2019

                           10. DATES FOR FURTHER CONFERENCES

         [The magistrate judge will complete this section at the scheduling conference if he or
   she has not already set deadlines by an order filed before the conference.]

                 a.     Status conferences will be held in this case at the following dates
                 and times

                  November 14, 2019 at 2:00 p.m.                                                  .

                 b.     A final pretrial conference will be held in this case on
                 April 28, 2020 at 11:00 a.m.------------at o'clock -----
                 m. A Final Pretrial Order shall be prepared by the parties and
                 submitted to the court no later than seven (7) days before the final
                 pretrial conference.

                               11. OTHER SCHEDULING MATTERS

                 a.    Identify those discovery or scheduling issues, if any, on which
                 counsel after a good faith effort, were unable to reach an agreement.


                 b.      Anticipated length of trial and whether trial is to the court or jury.

                 The parties anticipate a jury trial of 3 to 4 days.
                                                8
Case 1:17-cv-02444-DDD-NRN Document 81 Filed 06/14/19 USDC Colorado Page 13 of 15




                 c.      Identify pretrial proceedings, if any, that the parties believe may be
                 more efficiently or economically conducted in the District Court's facilities at
                 212 N. Wahsatch Street, Colorado Springs, Colorado 80903-3476; Wayne
                 Aspinall U.S. Courthouse/Federal Building, 402 Rood Avenue, Grand
                 Junction, Colorado 81501-2520; or the U.S. Courthouse/Federal
                 Building,103 Sheppard Drive, Durango, Colorado 81303-3439.

         None.




                                                   9
Case 1:17-cv-02444-DDD-NRN Document 81 Filed 06/14/19 USDC Colorado Page 14 of 15




                          12. NOTICE TO COUNSEL AND PRO SE PARTIES

          The parties filing motions for extension of time or continuances must comply with
   D.C.COLO.LCivR 6.1(c) by submitting proof that a copy of the motion has been served
   upon the moving attorney's client, all attorneys of record, and all pro se parties.

           Counsel will be expected to be familiar and to comply with the Pretrial and Trial
   Procedures or Practice Standards established by the judicial officer presiding over the trial of
   this case.

          With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1(a).

         Counsel and unrepresented parties are reminded that any change of contact
   information must be reported and filed with the Court pursuant to the applicable local
   rule.

                             13. AMENDMENTS TO SCHEDULING ORDER

          This scheduling order may only be altered upon a showing of good cause

   and an order entered by the Court.


   DATED at Denver, Colorado, this 14th day of June                , 2019     .

                                                         BY THE COURT




                                                         United States Magistrate Judge


   APPROVED
   s/ Reid Pollack
   Reid Pollack                                  Catherine Ruhland

   4927 Thunderbird Circle #103

   Boulder, CO 80303                             PO Box 471

                                                 Boulder, CO 80306

   720-503-2354                                  (303)-441-3970


                                                    10
Case 1:17-cv-02444-DDD-NRN Document 81 Filed 06/14/19 USDC Colorado Page 15 of 15




   Pro se Plaintiff                  Attorney for Defendant PollyMiller




                                       11
